Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Invention I, and Species C, for Claims 1-3, 6, 8, and 9, in the reply filed on July 23, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 5, 7, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 23, 2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on March 23, 2017.  It is noted, however, that applicant has not filed a certified copy of the 201721010214 application as required by 37 CFR 1.55, even though a translation of the foreign priority document has been filed.


Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the terms “disclosed” [Abstract Line 1] and the legal term “said” [Abstract Line 3].  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because it appears that Figures 5c, 5d, and 6 are not reprintable or reproducible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1-3, 6, 8, and 9 are objected to because of the following informalities.  Appropriate correction is required.
Re Claim 1, the form of the claim is objected because of the bold print in the term “…characterized in that ….” [Claim 1 Line 15]  In addition, see MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period.”
Claims 3, 6, and 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claims 3, 6, and 9 are not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (4,978,016) in view of Hashimoto et al. (3,799,380) [Hashimoto].
Re Claim 1, Hayes – a tamper indicating closure and seal – discloses a cap [11] for sealing a container having an externally threaded neck [10] thereon, comprising an outer shell [14] of formable material moulded to assume a cylindrical geometry [Fig. 2], said outer shell being composed of a flat circular top [12] having a circumferentially-continuous, internally-threaded side wall [18] descending at a right angle from said flat circular top to end in an open mouth to be received on the externally threaded neck of the container for sealing the same; an inner plug ring of a formable material [unnumbered seal under flat top 12, Fig. 2] moulded to assume an annular geometry and arranged to descend concentrically from underbelly of the flat circular top of the outer shell to an extent sufficient to allow force-fitting onto the externally threaded neck of the container when the cap is screwed home thereon; and a tamper-evident means [22 and 29] continuous with mouth of the outer shell, said ring being composed of two initially joined, but separable members of which one member is attached at open end of the outer shell and the other member fixedly embraces the externally threaded neck of the container [Fig. 2] characterized in that-; and the outer shell and inner sealing plug ring are integrally moulded together, thereby allowing a leak-proof seal when the cap is received onto the container [Fig. 2, as the cap is capable of forming this leak-proof seal].

Re Claim 2, Hayes in view of Hashimoto discloses the claimed invention according to Claim 1 above; further, the combination discloses the container is an article .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Hashimoto as applied to claim 1 above, and further in view of Krautkramer (2008/0251491).
The Hayes and Hashimoto combination does not expressly disclose that the formable material of the outer shell is selected among the group of thermoplastics including polyethylene (PE), High-density polyethylene (HDPE), and polypropylene (PP).  However, Krautkramer – a closure and seal with oxygen absorption – discloses the outer shell [Krautkramer, 2] is made of either PE or PP [Krautkramer, Paragraph 9 Lines 4-13, and Paragraph 24].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the material for the outer shell is either PE or PP.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the outer shell of the Hayes closure to be made of either PE or PP, before the effective filing date of the invention with predictable and obvious results, for the outer shell and the inner plug, “it is possible to combine these materials relatively easily ….” [Krautkramer, Paragraph 9 Lines 15-16], and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ROBERT J HICKS/Primary Examiner, Art Unit 3736